HERRICK, J.
The judgment in this case should be affirmed. The defendant did not keep his tender good, by paying the amount thereof into court at the commencement of this action, and alleging that fact in the answer. It was not paid into court until the day of trial, —too late to stop the costs of the action, and too late to stop the running of interest, the purposes for which it is required the tender should be made, and kept good by a deposit in court. Becker v. Boon, 61 N. Y. 317; Halpin v. Insurance Co., 118 N. Y. 165, 23 N. E. 482. The judgment should be affirmed, with costs. All concur.